 



Exhibit 10.2
NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT
     This NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT (the “Agreement”), dated
as of June 27, 2006, is between SILICON VALLEY BANK (“Buyer”) having a place of
business at 3003 Tasman Drive, Santa Clara, California 95054 TELULAR CORPORATION
(“Seller”), a Delaware corporation, with its chief executive office at 647 N.
Lakeview Parkway, Vernon Hills, Illinois 60061.
     1 DEFINITIONS.
     When used herein, the following terms have the following meanings.
     1.1 “Account Debtor” has the meaning set forth in the Illinois Uniform
Commercial Code and shall include any person liable on any Purchased Receivable,
including without limitation, any guarantor of the Purchased Receivable and any
issuer of a letter of credit or banker’s acceptance.
     1.2 “Adjustments” means all discounts, allowances, returns, disputes,
counterclaims, offsets, defenses, rights of recoupment, rights of return,
warranty claims, or short payments, asserted by or on behalf of any Account
Debtor with respect to any Purchased Receivable.
     1.3 “Administrative Fee” means for any Purchase the percentage of the Total
Purchased Receivables Amount set forth in the Schedule for such Purchase.
     1.4 “Business Day” means any day other than a Saturday, Sunday, or other
day on which banks in California or Illinois are required or authorized by law
to close.
     1.5 “Discount Rate” means for any Purchase the “Discount Rate” set forth in
the Schedule for such Purchase.
     1.6 “Due Date” means for any Purchase the “Due Date” set forth in the
Schedule for such Purchase.
     1.7 “Event of Default” has the meaning set forth in Section10 hereof.
     1.8 “Insolvency Event” means, with respect to any Account Debtor, (a) the
commencement of a case, action or proceeding with respect to such Account Debtor
before any court or other governmental authority relating to bankruptcy,
reorganization, insolvency, liquidation, receivership, dissolution, winding-up
or relief of debtors, (b) such Account Debtor is generally not paying its debts
when due, or (c) the making or commencement of any general assignment for the
benefit of creditors, composition, marshaling of assets for creditors, or other
similar arrangement in respect of the creditors generally or any substantial
portion of the creditors of such Account Debtor.
     1.9 “Interest Reserve” means, for any Purchased Receivable, the product of
(i) the amount of such Purchased Receivable multiplied by the Discount Rate, and
(ii) the factor of 90 over 360
     1.10 “Invoice Amount” means for any Purchase, the “Invoice Amount” set
forth in the Schedule for such Purchase.
     1.11 “Late Payment Settlement Fee” has the meaning set forth in
Section 2.2.
     1.12 “Late Payment Settlement Period” has the meaning set forth in
Section 2.2.

-1-



--------------------------------------------------------------------------------



 



     1.13 “Open Amount” means the portion of any Purchased Receivable which has
been pre-paid to the Seller.
     1.14 “Payment in Full” means for any Purchase that Buyer has received
payments on account of the Purchased Receivables under such Purchase equal to
the Total Purchased Receivables Amount for such Purchase.
     1.15 “Prime Rate” means per annum rate of interest from time to time
announced and made effective by Buyer as its Prime Rate (which rate may or may
not be the lowest rate available from Buyer at any given time).
     1.16 “Purchase” means the purchase by Buyer from Seller of one or more
Purchased Receivables on a Purchase Date as listed in the Schedule applicable to
such Purchase.
     1.17 “Purchase Date” means for any Purchase the date set forth as the
“Purchase Date” in the Schedule for such Purchase.
     1.18 “Purchase Price” means for any Purchase the “Purchase Price” set forth
on the Schedule for such Purchase.
     1.19 “Purchased Receivables” means for any Purchase all those Receivables
arising out of the invoices and other agreements identified on the Schedule for
such Purchase.
     1.20 “Purchased Receivable Amount” means for any Purchased Receivable, the
“Invoice Amount” set forth with respect to such Purchased Receivable on the
applicable Schedule minus the Open Amount.
     1.21 “Receivables” means accounts, receivables, chattel paper, instruments,
contract rights, documents, general intangibles, letters of credit, drafts,
bankers acceptances, and other rights to payment, and all proceeds thereof.
     1.22 “Related Property” has the meaning as set forth in Section 9 hereof.
     1.23 “Repurchase Amount” has the meaning set forth in Section 4.2 hereof.
     1.24 “Revolving Line Agreement” is that certain Loan and Security Agreement
as of even date herewith, as amended from time to time, by and between Seller
and Buyer.
     1.25 “Schedule” means for each Purchase a schedule executed by the parties
in the form of Exhibit A hereto identifying the Purchased Receivables subject to
such Purchase and setting forth financial and other details relating to such
Purchase, all as contemplated by Exhibit A.
     1.26 “Settlement Date” has the meaning set forth in Section 3.2 hereof.
     1.27 “Total Purchased Receivables Amount” means for any Purchase the total
of the Purchased Receivable Amounts for all Purchased Receivables subject to
such Purchase as set forth on the applicable Schedule.
     2 PURCHASE AND SALE OF RECEIVABLES.
     2.1 Sale and Purchase. Subject to the terms and conditions of this
Agreement, with respect to each Purchase, effective on each applicable Purchase
Date, Seller agrees to sell to Buyer and Buyer agrees to buy from Seller all
right, title, and interest (but none of the obligations with respect to) of the
Seller to the payment of all sums owing or to be owing from the Account Debtors
under each Purchased Receivable to the extent of the Purchased Receivable Amount
for such Purchased Receivable.

-2-



--------------------------------------------------------------------------------



 



     Each purchase and sale hereunder shall be in the sole discretion of Buyer
and Seller. In any event, Buyer will not (i) purchase any Receivables in excess
of an aggregate outstanding amount exceeding Ten Million Dollars
($10,000,000.00), or (ii) purchase any Receivables under this Agreement after
June 26, 2008. The purchase of each Purchased Receivable may be evidenced by an
assignment or bill of sale in a form acceptable to Buyer.
     Notwithstanding the foregoing, the aggregate amount of Purchased
Receivables, together with the aggregate amount of Obligations (as defined in
the Revolving Line Agreement) under the Revolving Line Agreement, shall not
exceed Fifteen Million Dollars ($15,000,000.00). In the event such aggregate
amount of Purchased Receivables, together with the aggregate amount of
Obligations (as defined in the Revolving Line Agreement) under the Revolving
Line Agreement, exceeds Fifteen Million Dollars ($15,000,000,00) at any time,
such excess shall be repaid immediately to Buyer in good funds.
     2.2 Purchase Price and Related Matters. With respect to each Purchase:
          (a) Payment of Purchase Price. On the Purchase Date, the Purchase
Price, less the Administrative Fee, Interest Reserve with respect to such
Purchased Receivable, legal fees, interest, and other fees, shall be paid by
Buyer to Seller.
          (b) Late Payment Settlement Fee. If, for any reason, payment (partial
or full) of a Purchased Receivable occurs during the period beginning on the Due
Date and ending on the date which is ninety-one days after the Due Date for such
Purchased Receivable (the “Late Payment Settlement Period”), then, in addition
to any other obligations of Seller hereunder, Buyer shall be entitled to offset
against the Interest Reserve with respect to such Purchased Receivable an amount
(the “Late Payment Settlement Fee”) which is equal to (i) the product of the
Discount Rate and the average daily balance of the Purchased Receivable during
the Late Payment Settlement Period, multiplied by (ii) a fraction the numerator
of which is the number of days in the Late Payment Settlement Period and the
denominator of which is 360, and Buyer shall rebate to Seller the balance of
such Interest Reserve. If no payment of a Purchased Receivable occurs prior to
the end of the Late Payment Settlement Period, then the entire Interest Reserve
with respect to such Purchased Receivable shall constitute the Late Payment
Settlement Fee and Seller shall not be entitled to any rebate thereof.
     2.3 Fees.
          (a) A fully earned, non-refundable facility fee of Thirty Seven
Thousand Five Hundred Dollars ($37,500.00) is due to Buyer from Seller upon
execution of this Agreement, (the “Facility Fee”).
          (b) A fully earned, non-refundable anniversary fee of Twenty Five
Thousand Dollars ($25,000.00) (the “Anniversary Fee”) shall be earned as of the
date hereof, and shall be payable to Buyer on the earlier to occur of (i) the
date that is one year from the date of this Agreement, or (ii) the early
termination of this Agreement by Seller for any reason.
     2.4 Nature of Transaction. It is the intent of the parties hereto that each
purchase and sale of Receivables hereunder is and shall be a true sale of such
Receivables for all purposes and not a loan arrangement. Each such sale shall
be, subject to the terms hereof, absolute and irrevocable, providing Buyer with
the full risks and benefits of ownership of the Purchased Receivables (such that
the Purchased Receivables would not be property of the Seller’s estate in the
event of the Seller’s bankruptcy). The parties agree that appropriate UCC
financing statements have been or shall promptly be filed to reflect that Seller
is the seller and Buyer is the purchaser of Receivables hereunder.
     2.5 Good Faith Deposit. Seller has paid to Buyer a good faith deposit of
Twenty Thousand Dollars ($20,000.00) (the “Good Faith Deposit”) to initiate the
Buyer’s due diligence review process, which Good Faith Deposit shall be applied
to the facility fee and/or other expenses of the Buyer and closing costs.

-3-



--------------------------------------------------------------------------------



 



     3 COLLECTIONS, CHARGES AND REMITTANCES.
     3.1 Application of Payments. All payments in respect of any Purchased
Receivable, whether received from an Account Debtor or any other source and
whether received by Seller or Buyer, shall be the property of Buyer and Seller
shall have no ownership interest therein.
     3.2 Collection by Seller. In order to facilitate the collection of the
Purchased Receivables in the ordinary course of business, Seller agrees to act
as Buyer’s agent for collection of the Purchased Receivables. Accordingly, Buyer
hereby appoints the Seller its attorney-in-fact to ask for, demand, take,
collect, sue for and receive all payments made in respect of the Purchased
Receivables and to enforce all rights and remedies thereunder and designates
Seller as Buyer’s assignee for collection: provided that such appointment of
Seller as such attorney- in-fact or assignee for collection may be revoked by
Buyer at any time. Seller, as such attorney-in-fact, shall use due diligence and
commercially reasonable lawful efforts in accordance with its usual policies and
practices to collect all amounts owed by the Account Debtors on each Purchased
Receivable when the same become due. In the enforcement or the collection of
Purchased Receivables, Seller shall commence any legal proceedings only in its
own name as an assignee for collection or on behalf of Buyer or, with Buyer’s
prior written consent, in Buyer’s name. Seller shall have no obligation to
commence any such legal proceedings unless Buyer has agreed to share the legal
fees and other expenses to be incurred in such proceedings on a basis which is
acceptable to Seller. In no event shall Seller take any action which would make
Buyer a party to any litigation or arbitration proceeding without Buyer’s prior
written consent. Until Buyer has received Payment in Full as to any Purchase,
Seller shall (i) hold in trust for Buyer and turn over to Buyer forthwith upon
receipt all payments made to Seller by Account Debtors with respect to the
Purchased Receivables subject to such Purchase and (ii) turn over to Buyer
forthwith on receipt all instruments, chattel paper and other proceeds of the
Purchased Receivables; provided that unless an Event of Default has occurred and
is continuing, Seller shall remit amounts received by Seller and due to Buyer on
a weekly basis on Friday of each week (each a “Settlement Date”), commencing on
the last business day of the second week after the Purchase Date. On each
Settlement Date, Seller shall deliver to Buyer a report, in form and substance
acceptable to Buyer, of the account activity (including dates and amounts of
payments) and changes in account status for each Purchased Receivable.
     3.3 No Obligation to Take Action. Buyer shall have no obligation to perform
any of Seller’s obligations under any Purchased Receivables or to take any
action or commence any proceedings to realize upon any Purchased Receivables
(including without limitation any defaulted Purchased Receivables), or to
enforce any of its rights or remedies with respect thereto.
     4 NON-RECOURSE; REPURCHASE OBLIGATIONS.
     4.1 Non-Recourse. Except as otherwise set forth in this Agreement, Buyer’s
acquisition of Purchased Receivables from Seller hereunder shall be without
recourse against Seller.
     4.2 Seller’s Agreement to Repurchase. Seller agrees to pay to Buyer on
demand, the full face amount, or any unpaid portion, of any Purchased
Receivable: (A) with respect to such Purchase Receivable there has been any
breach of warranty or representation set forth in Section 6.1 hereof (except For
breaches of warranty or representations which are permitted to be, and have
been, cured pursuant to Section 7 hereof) or any breach of any covenant
contained in this Agreement with respect to such Purchased Receivable; or
(B) with respect to such Purchased Receivable the Account Debtor asserts any
discount, allowance, return, dispute, counterclaim, offset, defense, right of
recoupment, right of return, warranty claim, or short payment (except for such
matters as are permitted to be, and have been, cured pursuant to Section7
hereof); together with, in the case of (A) or (B), all reasonable attorneys’ and
professional fees and expenses and all court costs incurred by Buyer in
collecting such Purchased Receivable and/or enforcing its rights under, or
collecting amounts owed by Seller in connection with this Agreement
(collectively, the “Repurchase Amount”). Upon such payment, the respective
Purchased Receivables

-4-



--------------------------------------------------------------------------------



 



shall be deemed property of and owned solely by the Seller (and shall not be
deemed to be a Purchased Receivable hereunder).
     4.3 Seller’s Payment of the Amounts Due Buyer. All amounts due from Seller
to Buyer shall be paid by Seller to Buyer in immediately available funds by
fedwire to Buyer’s address for notices.
     5 POWER OF ATTORNEY.
     Seller does hereby irrevocably appoint Buyer and its successors and assigns
as Seller’s true and lawful attorney-in-fact, and hereby authorizes Buyer:
(a) to sell, assign, transfer, pledge, compromise, or discharge the whole or any
part of the Purchased Receivables; (b) to demand, collect, receive, sue, and
give releases to any Account Debtor for the monies due or which may become due
upon or with respect to the Purchased Receivables and to compromise, prosecute,
or defend any action, claim, case or proceeding relating to the Purchased
Receivables, including the filing of a claim or the voting of such claims in any
bankruptcy case, all in Buyer’s name or Seller’s name, as Buyer may choose;
(c) to prepare, file and sign Seller’s name on any notice, claim, assignment,
demand, draft, or notice of or satisfaction of lien or mechanics’ lien or
similar document with respect to Purchased Receivables; (d) to notify all
Account Debtors with respect to the Purchased Receivables to pay Buyer directly;
(e) to receive, open, and dispose of all mail addressed to Seller for the
purpose of collecting the Purchased Receivables: (f) to endorse Seller’s name on
any checks or other forms of payment on the Purchased Receivables; (g) to
execute on behalf of Seller any and all instruments, documents, financing
statements and the like to perfect Buyer’s interests in the Purchased
Receivables; and (h) to do all acts and things necessary or expedient, in
furtherance of any such purposes.
     6 REPRESENTATIONS, WARRANTIES AND COVENANTS.
     6.1 Receivables’ Warranties, Representations and Covenants. To induce Buyer
to purchase the Purchased Receivables and to render its services to Seller, and
with full knowledge that the truth and accuracy of the following are being
relied upon by the Buyer in determining whether to accept receivables as
Purchased Receivables, Seller represents, warrants, covenants and agrees, with
respect to each Purchased Receivable, that, as of the date of the applicable
Purchase pertaining to such Purchased Receivable:
          (a) Seller is the absolute owner of each of the Purchased Receivables
and has full legal right to sell, transfer and assign such receivables;
          (b) The correct amount of each Purchased Receivable is as set forth on
the applicable Schedule and is not in dispute:
          (c) The payment of each Purchased Receivable is not contingent upon
the fulfillment of any obligation or contract, and any and all obligations
required of the Seller have been fulfilled as of the applicable Purchase Date;
          (d) Such Purchased Receivable is based on an actual sale and delivery
of goods and/or services actually rendered, is due no later than the applicable
Due Date and is owing to Seller, is not past due or in default, has not been
previously sold, assigned, transferred, or pledged, and is free of any and all
liens, security interests and encumbrances other than liens, security interests
or encumbrances in favor of Buyer or any other division or affiliate of Silicon
Valley Bank:
          (e) There are no defenses, offsets, or counterclaims against such
Purchased Receivable, and no agreement has been made under which the Account
Debtor may claim any deduction or discount, except as otherwise stated on the
applicable Schedule;

-5-



--------------------------------------------------------------------------------



 



          (f) Seller and, to Seller’s knowledge, each Account Debtor set forth
on the applicable Schedule with respect to such Purchased Receivable, is not
insolvent as that term is defined in the United States Bankruptcy Code and the
Illinois Uniform Commercial Code, and no such Account Debtor, to the knowledge
of Seller, has filed or had filed against it a voluntary or involuntary petition
for relief under the United States Bankruptcy Code; and
          (g) No Account Debtor set forth on the applicable Schedule with
respect to such Purchased Receivable has objected to the payment for, or the
quality or the quantity of the subject matter of, the Purchased Receivable, each
such Account Debtor is liable for the amount set forth on such Schedule.
     6.2 Additional Warranties, Representations and Covenants. In addition to
the foregoing warranties, representations and covenants, to induce Buyer to buy
the Purchased Receivables, Seller hereby represents, warrants, covenants and
agrees that:
          (a) Seller will not assign, transfer, sell, or grant, or permit any
lien or security interest in any interest the Seller may have in any Purchased
Receivables to or in favor of any other party, without Buyer’s prior written
consent.
          (b) The Seller’s name, form of organization, chief executive office,
and the place where the records concerning all Purchased Receivables are kept is
set forth at the beginning of this Agreement or, if located at any additional
location, as set forth on a schedule attached to this Agreement, and Seller will
give Buyer at least 10 days prior written notice if such name, organization,
chief executive office or records concerning Purchased Receivables is changed or
added and shall execute any documents necessary to perfect Buyer’s interest in
the Purchased Receivables.
          (c) Seller shall (i) pay all of its normal gross payroll for
employees, and all federal and state taxes, as and when due, including without
limitation all payroll and withholding taxes and state sales taxes; (ii) deliver
at any time and from time to time at Buyer’s request, evidence satisfactory to
Buyer that all such amounts have been paid to the proper taxing authorities.
          (d) Seller has not filed a voluntary petition for relief under the
United States Bankruptcy Code or had filed against it an involuntary petition
for relief and is not contemplating or anticipating any such filing.
          (e) If Payment in Full of any Purchased Receivable has not occurred by
the applicable Due Date, then Seller shall within 10 days of such date provide a
written report to Buyer setting forth the reasons for such delay in payment.
          (f) Seller, and all Seller’s subsidiaries, shall maintain Seller’s,
and such subsidiaries’, depository and operating accounts and securities
accounts with Buyer and all of Seller’s and such subsidiaries’ cash or
securities in excess of that amount used for Seller’s or such subsidiaries’
current operations shall be maintained at Seller or SVB Securities.
          (g) So long as any Purchased Receivable is outstanding, Seller shall
deliver to Buyer:
          (i) within five (5) days of filing, copies or electronic notice of
links to of all statements, reports and notices made available to Seller’s
security holders and all reports on Form 10-K, 10-Q and 8-K filed with the
Securities and Exchange Commission; and
          (ii) any other financial information reasonably requested by Buyer.

-6-



--------------------------------------------------------------------------------



 



     7 ADJUSTMENTS.
     In the event any Adjustment or dispute is asserted by any Account Debtor,
Seller shall promptly advise Buyer and Seller shall, subject to the Buyer’s
approval, resolve such disputes and advise Buyer of any Adjustments and promptly
remit to Buyer the difference between the Invoice Amount on the Purchase Date
and the Invoice Amount after such Adjustment. Unless Buyer has otherwise elected
to exercise its rights under Section 4.2 hereof, Buyer shall remain the absolute
owner of any Purchased Receivable which is subject to Adjustment, and, until the
amount of such adjustment (as set forth above) is paid by Seller to Buyer, any
rejected, returned, or recovered personal property, with the right to take
possession thereof at any time, and if such possession is not taken by Buyer,
Seller agrees to resell it for Buyer’s account at Seller’s expense with the
proceeds made payable to Buyer. While Seller retains possession of said returned
goods and such goods are the property of Buyer, Seller shall segregate said
goods and mark them “property of Silicon Valley Bank.”
     8 INDEMNIFICATION.
          (a) Seller hereby agrees that in the event any Account Debtor is
released from all or any part of its payment obligations with respect to any
Purchased Receivable by reason of: (1) any act or omission of Seller not
permitted by this Agreement or consented to in writing by Buyer; or (2) the
operation of any of the provisions of the documentation pertaining to such
Purchased Receivables, which result in the termination of the Account Debtor’s
obligation to pay all of any part of the Purchased Receivables, then, upon the
happening of any such event, Seller shall thereafter pay to Buyer on the date
when the Account Debtor would otherwise have paid the Purchased Receivable to
Buyer an amount equal to the lesser of (a) the amount of the Purchased
Receivable not payable by the Account Debtor as a result of such event and
(b) the unpaid portion of the Purchased Receivable Amount for such Purchased
Receivable.
          (b) Seller hereby agrees to pay, and to indemnify and hold harmless
Buyer from and against, any taxes which may at any time be asserted in respect
of this transaction or the subject matter thereof (including, without
limitation, any sales, occupational, excise, gross receipts, general
corporation, personal property, privilege or license taxes, but not including
taxes imposed upon the Buyer with respect to its income arising out of this
transaction) and costs, expenses and reasonable counsel fees in defending
against the same, whether arising by reason of the acts to be performed by
Seller hereunder or imposed against Buyer, Seller, the property involved or
otherwise; provided that with respect to any of the foregoing for which Seller
shall be liable, Seller shall receive reasonably prompt notice from Buyer of
this assertion of any such taxes on Buyer of which Buyer has notice.
     9 ADDITIONAL RIGHTS.
     To secure the prompt payment and performance to Buyer of all of the
Purchased Receivables and the obligations of Seller hereunder, Seller hereby
grants to Buyer a continuing lien upon and security interest in all of Seller’s
now existing or hereafter arising rights and interest in the following, whether
now owned or existing or hereafter created, acquired, or arising, and wherever
located (the “Related Property”): (A) Seller’s rights to any returned or
rejected goods in respect of the Purchased Receivables, with respect to which
Buyer has all the rights of any unpaid seller, including the rights of replevin,
claim and delivery, reclamation, and stoppage in transit; (B) All books and
records pertaining to the Purchased Receivables or the foregoing goods; and
(C) All proceeds of the foregoing, whether due to voluntary or involuntary
disposition, including insurance proceeds. Seller is not authorized to sell,
assign, transfer or otherwise convey any interest in any Related Property
without Buyer’s prior written consent. Seller agrees to sign UCC financing
statements, in a form acceptable to Buyer, and any other instruments and
documents requested by Buyer to evidence, perfect, or protect the interests of
Buyer in the Purchased Receivables and the Related Property. Seller agrees to
deliver to Buyer the originals of all instruments, chattel paper and documents
evidencing or related to Purchased Receivables and Related Property.
     10 DEFAULT.
     The occurrence of any one or more of the following shall constitute an
Event of Default hereunder:

-7-



--------------------------------------------------------------------------------



 



          (a) Seller fails to pay any amount owed to Buyer as and when due;
          (b) There shall be commenced by or against Seller any voluntary or
involuntary case under the United States Bankruptcy Code, or any assignment for
the benefit of creditors, or appointment of a receiver or custodian for any of
its assets which, in the case of an involuntary case, is not dismissed or stated
within forty-five (45) days of the filing thereof;
          (c) Seller shall become insolvent in that its debts are greater than
the fair value of its assets, or Seller is generally not paying its debts as
they become due or is left with unreasonably small capital;
          (d) Any involuntary lien, garnishment, attachment or the like is
issued against or attaches to the Purchased Receivables or any Related Property;
          (e) Seller shall breach any covenant, agreement, warranty, or
representation set forth herein, and the same is not cured (whether pursuant to
the provisions of Section 6 hereof, if applicable, or otherwise) to Buyer’s
reasonable satisfaction within 10 days after Buyer has given Seller oral or
written notice thereof; provided, that if such breach is incapable of being
cured it shall constitute an immediate default hereunder;
          (f) Seller is not in compliance with, or otherwise is in default
under, any term of any document, instrument or agreement evidencing a debt,
obligation or liability of any kind or character of Seller, now or hereafter
existing, in favor of Buyer or any division or affiliate of Silicon Valley Bank,
regardless of whether such debt, obligation or liability is direct or indirect,
primary or secondary, joint, several or joint and several, or fixed or
contingent, together with any and all renewals and extensions of such debts,
obligations and liabilities, or any part thereof; or
          (g) An event of default shall occur under any guaranty executed by any
guarantor of the obligations of Seller to Buyer under this Agreement, or any
material provision of any such guaranty shall for any reason cease to be valid
or enforceable or any such guaranty shall be repudiated or terminated, including
by operation of law.
     11 REMEDIES UPON DEFAULT.
     Upon the occurrence of an Event of Default, Buyer has and may exercise all
the rights and remedies under this Agreement and under applicable law, including
the rights and remedies of a secured party under the Illinois Uniform Commercial
Code, all the power of attorney rights described in Section 5 with respect to
all Purchased Receivables and Related Property, and the right to collect,
dispose of, sell, lease, use, and realize upon all Purchased Receivables and all
Related Property.
     12 ACCRUAL OF INTEREST.
     If any amount owed by Seller to Buyer hereunder is not paid when due, such
amount shall bear interest from such date until paid at a per annum rate equal
to the Prime Rate plus 3,0%.
     13 FEES, COSTS AND EXPENSES.
     The Seller will pay to Buyer immediately upon demand all reasonable fees,
costs and expenses (including reasonable fees of attorneys and professionals and
their costs and expenses) that Buyer incurs with any of the following:
(a) preparing, negotiating, and administering, and enforcing this Agreement or
any other agreement executed by Buyer and Seller in connection herewith,
including any amendments, waivers or consents in connection with any of the
foregoing, (b) enforcing Buyer’s rights under, or collecting amounts owed by
Seller to Buyer in connection with this Agreement, including, without
limitation, to enforce (i) Seller’s agreement to repurchase as set

-8-



--------------------------------------------------------------------------------



 



forth in Section 4.2, (ii) Seller’s payment of any amounts owing by Seller
pursuant to Section 7 hereof, or (iii) Seller’s payment of any amounts owing by
Seller pursuant to Section 8 hereof, (c) enforcing any other rights against
Seller or any guarantor, (d) protecting or enforcing its title to the Purchased
Receivables or its security interest in the Related Property, and (e) the
representation of Buyer in connection with any bankruptcy case or insolvency
proceeding involving Seller or any guarantor. Seller shall indemnify and hold
Buyer harmless from and against any and all claims, actions, damages, costs,
expenses, and liabilities of any nature whatsoever arising in connection with
any of the foregoing, except to the extent arising as a result of Buyer’s own
gross negligence or willful misconduct.
     14 SEVERABILITY, WAIVER, AND CHOICE OF LAW.
     In the event that any provision of this Agreement is deemed invalid by
reason of law, this Agreement will be construed as not containing such provision
and the remainder of the Agreement shall remain in full force and effect. If
Buyer waives a default it may enforce a later default. Any consent or waiver
under, or amendment of, this Agreement must be in writing. Nothing contained
herein, or any action taken or not taken by Buyer at any time, shall be
construed at any time to be indicative of any obligation or willingness on the
part of Buyer to amend this Agreement or to grant to Seller any waivers or
consents. This Agreement has been transmitted by Seller to Buyer at Buyer’s
office in the State of Illinois and has been executed and accepted by Buyer in
the State of Illinois. This Agreement shall be governed by and interpreted in
accordance with the internal laws of the State of Illinois.
     15 NOTICES.
     All notices shall be given to Buyer and Seller at the addresses or faxes
set forth on the first page of this Agreement and shall be deemed to have been
delivered and received: (a) if mailed, three calendar days after deposited in
the United States mail, first class, postage pre-paid, (b) one calendar day
after deposit with an overnight mail or messenger service; or (c) on the same
date of confirmed transmission if sent by hand delivery, telecopy, telefax or
telex.
     16 JURY TRIAL.
     SELLER AND BUYER EACH HEREBY (a) WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL ON ANY CLAIM OR ACTION ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, ANY RELATED AGREEMENTS, OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY; (b) RECOGNIZE AND AGREE THAT THE FOREGOING WAIVER CONSTITUTES
A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT; AND (c) REPRESENT AND
WARRANT THAT IT HAS REVIEWED THIS WAIVER, HAS DETERMINED FOR ITSELF THE
NECESSITY TO REVIEW THE SAME WITH ITS LEGAL COUNSEL, AND KNOWINGLY AND
VOLUNTARILY WAIVES ALL RIGHTS TO A JURY TRIAL.
     17 TITLES AND SECTION HEADINGS.
     The titles and section headings used herein are for convenience only and
shall not be used in interpreting this Agreement.

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement under
seal as of the date first written above.

          SELLER:    
 
        TELULAR CORPORATION    
 
       
By
       
 
       
Title
  EVP & COO/CFO    
 
        BUYER:    
 
        SILICON VALLEY BANK    
 
       
By
       
 
       
Title
  Relationship Manager    

-10-



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE

-11-



--------------------------------------------------------------------------------



 



SCHEDULE DATED                     
TO
NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT
DATED AS OF                     , 2006

     
Seller:
  Telular Corporation
 
   
Buyer:
  Silicon Valley Bank
 
   
Purchase Date:
                                          
 
   
Due Date:
                      days from Purchase Date
 
   
Total Purchased Receivables:
  $ _______(List of Receivables total)

Discount Rate:                                % (calculated as follows: (i) the
Prime Rate per annum, or (ii) such other Discount Rate, as determined by Buyer
in its sole and absolute discretion, for invoices for which either (A) the
Account Debtor is located outside of the United States, as determined by Buyer
in its sole discretion, or (B) the date on which payment on such account is due
is more than ninety (90) days after the Purchase Date).
Purchase Price: $                     (is                     % of the Total
Purchased Receivables Amount which is the straight discount of the Total
Purchased Receivables Amount discounted from the Due Date to the Purchase Date
at the Discount Rate).
Administrative Fee:       0.25% multiplied by the Total Purchased Receivables
Amount.
Interest Reserve:      $                     (the aggregate, for all Purchased
Receivables included in any purchase).
Seller warrants and represents that (a) its warranties and representations in
the Agreement are true and correct as of the date of this Schedule and (b) no
Event of Default has occurred under the Agreement.

          SELLER: TELULAR CORPORATION    
 
       
By:
       
 
       
Title:
       
 
       
 
        BUYER: SILICON VALLEY BANK    
 
       
By:
       
 
       
Title:
       
 
       

-12-